Citation Nr: 1705669	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-32 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a disability rating in excess of 10 percent prior to October 30, 2013 and in excess of 20 percent thereafter for left carpal tunnel syndrome (CTS).

3.  Entitlement to a disability rating in excess of 10 percent for right CTS.

4.  Entitlement to a disability rating in excess of 20 percent for right bunion, pes planus, second metatarsal stress fracture, and plantar fasciitis (right foot disability).

5.  Entitlement to a disability rating in excess of 10 percent for left bunion, pes planus, and plantar fasciitis (left foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSESAT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2015, the Veteran and his wife testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The Board remanded this case in November 2015 for additional development.  At that time, the Board recharacterized the Veteran's PTSD claim as acquired psychiatric disability.  In April 2016, the RO granted service connection for major depressive disorder.  As this represents a total grant of benefits sought on appeal, the issue of entitlement to service connection for a psychiatric disability is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  In this regard, the April 2016 rating decision indicates that this is a full grant of the benefits sought on appeal and the Veteran has not disputed this.  Additionally, the record reflects that the Veteran does not have a diagnosis of PTSD, and he has not indicated that he still wishes to pursue any claim of entitlement to service connection for PTSD.  In fact, the Veteran's representative's October 2016 Post-Remand Brief does not indicate that there is a psychiatric claim on appeal.

Following the Board's remand, a March 2016 VA examiner diagnosed plantar fasciitis due to pes planus.  The Board has thus recharacterized the claim to include the plantar fasciitis component.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 30, 2013, the left CTS resulted in mild incomplete paralysis, but did not result in moderate incomplete paralysis.

2.  Since October 30, 2013, the left CTS has resulted in moderate incomplete paralysis, but not severe incomplete paralysis.

3.  The right CTS has resulted in mild incomplete paralysis, but has not resulted in moderate incomplete paralysis.

4.  The left foot disability has resulted in moderate impairment, but has not resulted in severe impairment.

5.  The right foot disability has resulted in severe impairment, but has not resulted in pronounced impairment.


CONCLUSIONS OF LAW

1.  Prior to October 30, 2013, the criteria for a rating in excess of 10 percent for left CTS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.123, 4.124a Diagnostic Code (DC) 8515 (2016).

2.  Since October 30, 2013, the criteria for a rating in excess of 20 percent for left CTS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.123, 4.124a DC 8515 (2016).

3.  The criteria for a rating in excess of 10 percent for right CTS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.123, 4.124a DC 8515 (2016).

4.  The criteria for a rating in excess of 10 percent for the left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, DC 5276 (2016).

5.  The criteria for a rating in excess of 20 percent for the right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, DC 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C.A. § 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with a June 2008 pre-adjudication letter.

The evidence of record includes VA treatment records, private treatment records, the Veteran's testimony, and lay statements.  Therefore, VA has complied with its duty to obtain available records.  38 U.S.C.A. § 5103A.

The duty to assist includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A. 
The Veteran underwent VA examinations in June 2008 (hand/feet, peripheral nerves), May 2011 (bones), October 2013 (hands/feet), and March 2016 (peripheral nerves and feet).  The Veteran has not reported receiving any recent treatment specifically for his hands or feet, and there is no lay or medical evidence suggesting an increase in those disabilities has occurred since the March 2016 examinations were conducted.  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular ratings are adequate to rate the hand and foot disabilities.  They list the Veteran's reported symptomatology and provide relevant clinical findings necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 2016 examinations satisfy the directives of the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulations.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, in August 2015, the undersigned VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his hand and foot disabilities.  In addition, the Veteran was assisted at the hearings by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and nobody suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103 (c)(2).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Bilateral Carpal Tunnel Syndrome

The Veteran's bilateral carpal tunnel syndrome is rated as 10 percent disabling  prior to October 30, 2013, for each arm, 20 percent disabling since October 2013  for the left arm, and 10 percent disabling since October 2013 for the right arm under 38 C.F.R. § 4.124a, DC 8715, which addresses neuralgia of the median nerve.  Diagnostic Code 8515 addresses paralysis of the median nerve, and DC 8615 addresses neuritis of the median nerve.  The Veteran is right-handed; consequently the ratings for the major arm apply to his right upper extremity while the ratings for the minor arm apply to his left upper extremity.

Pursuant to DC 8515, mild incomplete paralysis warrants a 10 percent rating for both arms. 38 C.F.R. § 4.124a , DC 8515.  Moderate incomplete paralysis warrants a 30 percent rating for the major arm and a 20 percent rating for the minor arm.  Id. Severe incomplete paralysis warrants a 50 percent rating for the major arm and a 40 percent rating for the minor arm.  Id.  Complete paralysis consisting of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances warrants a 70 percent rating for the major arm and a 60 percent rating for the minor arm.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The evidence includes a June 2008 VA examination where the Veteran complained of bilateral wrist weakness, tremors, stiffness, numbness, and pain.  He also reported numbness with tingling in the last three digits of each hand.  He had worn a brace on both wrists until recently because he was not able to wear them at work.  Upon examination, the Veteran was unable to feel light touch sensation in the last three digits of each hand.  Vibration was intact.  Strength and reflex testing were normal.  The Veteran worked as a jailer and denied missing any work in the last year.  The examiner noted the presence of paralysis, neuritis, and neuralgia.  He concluded that the pain and numbness from the Veteran's bilateral CTS had a significant effect on his occupation, and a mild to no effect on his usual daily activities.
	
A November 2010 EMG showed mild median neuropathy of the left wrist. 

During the April 2011 hearing, the Veteran testified that the numbness and pain had increased in both hands and that sometimes the pain was "unbearable."  See Hearing Transcript at 11.
 
During a May 2011 VA examination, the Veteran reported that his right hand did not bother him on a daily basis, but he had intermittent numbness in the last three digits of the left hand.  He was unable to wear his braces while at work.  Strength and reflex testing were normal.  Sensory testing was normal except for decreased vibration in the left hand.  The examiner determined that the medial nerve was affected.  He concluded that the Veteran's bilateral CTS did not affect his occupation or daily activities.

An August 2011 VA treatment note shows that there was numbness to palpation of the fingertips in both hands.  Tinel's sign was negative.  Strength testing was normal.  There was no tenderness along the course of the ulnar groove or the radial or median nerves in the proximal forearm.  An October 2011 VA treatment note shows the Veteran reported that the numbness was worse when driving a car.  EMG testing revealed positive sensory findings on in the median nerve of the left hand.  The assessment was paresthesias of hands, chronic.  A June 2012 VA treatment note shows that the sharp numbness and tingling in the Veteran's left fingers had increased in frequency and intensity.  He denied any loss of grip strength.  Upon physical examination of the left wrist, Tinel's sign of the median nerve was positive for sharp numbness along the middle finger, and Phalen's sign was also positive.  Sensation was intact.  

The Veteran underwent a left carpal tunnel release in November 2012.  In February and June 2013, he reported numbness/cold temperature of the left third finger; no stiffness or swelling was noted.
	
An October 2013 VA peripheral nerves examination shows the Veteran reported intermittent pain that was mild in the right hand and moderate in the left hand.  He regularly wore a brace on each hand.  Strength testing was normal except it was 4/5 for left grip.  There was muscle atrophy of the left thenar eminence.  Reflexes were normal.  There was decrease sensation to light touch in both hands.  There were no trophic changes.  Phalen's sign was negative.  Tinel's sign was positive on the left.  The examiner diagnosed mild incomplete paralysis of the right median nerve and moderate incomplete paralysis of the left median nerve.  The examiner found no functional impairment of either extremity.  There was a scar related to the left hand surgery, but it was not painful and/or unstable, and the total area was not greater than 39 square centimeters.  The examiner concluded that there was no impact on the Veteran's ability to work.

A November 2013 neurology consultation revealed left carpal tunnel syndrome status post-surgery with paresthesias and dysesthesias in the digital nerve supplying the ulnar aspect of the index finger and radial half of the middle finger, and also the digital nerve supplying the ulnar half of the middle finger and radial half of the ring finger.

During the August 2015 hearing, the Veteran indicated that the numbness in the last three digits of both hands had worsened and had spread to another finger.  Overall, his left hand symptoms were worse now than prior to his surgery.  His wife stated that she noticed a difference in temperature between fingers, and related that he sometimes dropped things.  The Veteran reported that he drove a truck for a living and sometimes had trouble shifting gears because of his hands.

A March 2016 VA peripheral nerves examination shows the Veteran reported constant painful pins/needles and numbness/tingling on the left into the index/middle/ring fingers and palm.  These areas were cold during winter.  He had to be careful when washing his hands or taking a shower because he cannot detect hot and cold.  He denied any tingling or numbness of the right hand.  Gripping and grabbing made the painful tingling worse - the left side almost immediately, and the right hand after 5-10 minutes.  The Veteran reported intermittent pins/needles on the right.  He wore both braces at night, and the pain often woke him up.  He was unable to wear the braces at work because they got in the way, got concrete on them, and got caught on machinery/hydraulics.  Upon physical examination, light touch sensation was normal in the right hand/fingers and decreased in the left hand/fingers.  The Veteran was unable to feel the cold of the tuning fork on his left hand.  Muscle strength testing was normal.  Reflex testing was hypoactive in both biceps, triceps, and brachioradialis.  There were no trophic changes.  Phalen's sign and Tinel's sign were positive on both sides.  The examiner noted the presence of moderate constant left upper extremity pain; intermittent mild right upper extremity pain; moderate paresthesias and/or dysesthesias of the left upper extremity; mild paresthesias and/or dysesthesias of the right upper extremity; and mild numbness of the left upper extremity.  The examiner diagnosed mild incomplete paralysis of the right median nerve, and moderate incomplete analysis of the left median nerve.  There was no functional impairment.  This report contains similar findings with respect to the left hand scar.  

With respect to the impact on the Veteran's ability to work, the examiner noted that the Veteran experienced pain on both sides when gripping/grasping.  He avoided extreme flexion or extension of both wrists, and tried to use them in neutral positions.  He was able to lift a 50 pound cement chute, but carried it on his shoulder with a loose grip.  The examiner noted that although the Veteran's CTS would impact fine keyboarding, the Veteran used the "hunt and peck" method.

Based on a review of the evidence, the Board concludes that the currently assigned 10 percent ratings for each upper extremity - prior to October 30, 2013 for the left arm and throughout the appeal period for the right arm - are warranted, and ratings in excess of 10 percent are not warranted.  In this case, the symptoms reported at the VA examinations show that the Veteran's bilateral carpal tunnel syndrome approximates mild incomplete paralysis for these time periods.  The Veteran's symptoms are sensory with tingling and numbness.  Decreased vibration was noted during the May 2011 examination.  Throughout this appeal, the Veteran's muscle strength has been normal as shown in the treatment records and VA examinations.  None of the records or examinations show muscle atrophy of the left hand, and there was no muscle atrophy of the right hand prior to October 2013.  The May 2011 examiner found that the Veteran's bilateral CTS did not affect motion of any joints.  Although the Veteran reported weakness to the June 2008 VA examiner, he denied any loss of grip strength in June 2012.  Furthermore, neurological testing in November 2010 revealed mild medial neuropathy of the left wrist.  Additionally, the Veteran's reflexes were normal with the exception of hypoactive reflexes of the upper right extremity during the March 2016 examination.  The June 2008 and May 2011 VA examiners concluded that the Veteran's bilateral CTS has little to no effect on his daily activities.  Although the June 2008 examiner described the Veteran's bilateral CTS as neuritis and neuralgia, the evidence clearly establishes that the deficits are sensory only throughout the appeal period with respect to the right hand, and prior to October 30, 2013 with respect to the left hand.

In light of the foregoing, the Board is unable to conclude that the Veteran's CTS approximates moderate incomplete paralysis at any time during the appeal period with respect to the right hand or prior to October 30, 2013 with respect to the left hand.  No medical professional has provided any opinion indicating that the Veteran's symptomatology is best characterized as moderate incomplete paralysis during these time periods.

With respect to the left hand CTS, the competent lay and medical evidence of record is absent for any indication that this disability manifested in severe incomplete paralysis after October 30, 2013.  There was a single finding of atrophy in October 2013, but no trophic changes.  The Veteran reported that he experiences temperature changes in his fingers.  See August 2015 Hearing Transcript.  The Veteran requires the use of braces.  His wife reported that he sometimes loses grip and drops things.  Id.  Although grip strength was decreased in October 2013, it was 4/5 indicating a relatively small amount of loss of strength.  Although he reported difficulty holding objects and typing, the March 2016 examiner found that the Veteran could still manipulate a keyboard and perform activities of daily living.  The Board finds the Veteran's description of symptoms more closely approximates the criteria for moderate incomplete paralysis.  Moreover, the October 2013 and March 2016 VA examiners describe the right median nerve to be manifested by moderate incomplete paralysis.  Although not binding on the Board, this description appears consistent with the other evidence of record.

The Board has considered all other potentially applicable diagnostic codes, but there is no evidence showing the Veteran has neurological damage associated with any other peripheral nerves.  

The Board has also considered whether the Veteran is entitled to a separate rating for the surgical scar on his left wrist.  However, neither the examinations nor the Veteran's own statements show that a compensable rating is warranted under any of the applicable rating criteria.  Therefore, a separate rating for the scar is not warranted.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7804, 7805 (2016).

The Board has considered staged ratings.  However, in this case, there is no basis to further stage the rating for the Veteran's bilateral CTS.  The evidence reflects no distinct period where the disability exhibited symptoms that would warrant a different rating other than those currently assigned.  




Bilateral Foot Disabilities

The Veteran's right foot disability is rated as 20 percent disabling under DC 5276.  His left foot disability is rated as 10 percent disabling  under DCs 5299-5284.  38 C.F.R. § 4.27 provides that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

Under DC 5276, acquired flatfoot which is moderate, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, warrants a 10 percent rating for bilateral or unilateral disability.  When it is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is warranted for a bilateral disability.  When it is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is warranted for bilateral disability.  38 C.F.R. § 4.71a, DC 5276.

DC 5280 provides only a 10 percent rating for severe unilateral hallux valgus, if equivalent to amputation of the great toe; or, due to an operation with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.

The June 2008 VA examination shows that the Veteran complained of heel pain for which he wore orthotics and took ibuprofen as needed.  He complained of pain while standing, walking, and at rest.  He reported fatigability and lack of endurance while standing and walking with respect to both feet.  He complained of stiffness and weakness with respect to the right foot.  The Veteran was able to stand for 15-30 minutes and could walk a quarter of a mile.  Upon examination, there was tenderness of the heel, arch, and callous of both feet, as well as the second metatarsal on the right.  The arches were present on nonweight bearing and weight bearing.  Achilles alignment was normal.  There was no pronation or atrophy.  Gait was normal.  There was evidence of abnormal weight bearing.  The Veteran worked full time as a jailer in training.  He denied losing any time from work.  The examiner concluded that the Veteran's foot disabilities had a significant effect on his occupation, but no effects on his daily activities.

During a May 2011 VA examination, the Veteran reported stiffness in both great toes while standing, walking, and at rest.  He also complained of bilateral foot pain, swelling, heat, fatigability, weakness, and lack of endurance.  He was unable to stand for more than a few minutes, but could walk 1-3 miles.  Upon examination, there was evidence of abnormal weight bearing.  There were calluses on both great toes and both heels.  Gait was normal.  The Veteran worked part-time at a storage facility and denied missing any work.

During a October 2013 VA examination, the Veteran reported some pain in both feet that was partially alleviated with inserts.  He reported bilateral foot pain on use and with manipulation, as well as swelling of both feet.  Upon examination, there was extreme tenderness of the plantar surface of both feet.  There were characteristic calluses on both feet.  There was no evidence of marked deformity, to include pronation, no spasm of the Achilles tendon, and no inward displacement.  The examiner found that the Veteran's pes planus impacted his ability to work in that he would need to take breaks from prolonged weight bearing.

During the August 2015 hearing, the Veteran testified that his foot pain and tenderness had increased.  He also reported swelling that was worse during the summer months.

During the March 2016 VA examination, the Veteran complained of pain on the bottom of both feet that included the heel, arch, ball of the foot, and around the heel to the base of/insertion of the Achilles tendon on both sides.  There was pain on use.  He denied swelling.  There were large callouses on the bottom-medial of both big toes and these callouses ached.  He reported daily foot pain that he rated 6-8/10, with flare-ups that he rated 9/10.  Flare-ups occurred 1-2 times per week and lasted from a few hours until the next day.  He wore shoes with arch supports whenever he was not working.  Upon examination, there was pain on weight bearing and interference with standing bilaterally, but no swelling or pitting edema.  There was mild, but not extreme, tenderness of the plantar surface on either foot.  There was very mild pronation, but no evidence of marked deformity.  There was inward bowing of the Achilles tendon in both feet, but no marked inward displacement or severe spasm.  There was mild tenderness to palpation from the base of the Achilles tendon over the heels/arches/balls, but not the toes or dorsum of either foot, which the examiner attributed to bilateral plantar fasciitis.  There were no bunions and no residual toe fractures.  The examiner described the Veteran's pes planus as mild.  He concluded that the plantar fasciitis "represents progression of [the Veteran's] pes planus."  He specifically found no degenerative joint disease in any of the toes.  The examiner determined that "if worse in the summer it's because he has longer work days."

The Veteran reported that he worked full time and sometimes up to 50-60 hours per week, especially during the summer.  He drove a cement truck, which required him to wear steel toed shoes.  He had to climb the truck on ladders, which hurt his arches, and use both feet to drive.  He also stood for prolonged periods of time when pouring concrete at job sites.  The Veteran reported that he took over 10,000 steps every day.  He could stand comfortably for up to 15-20 minutes.  He denied missing any work due to just his feet.

The evidence is against a finding that the Veteran's left foot disability warrants a rating in excess of 10 percent under DC 5276.  Although the Veteran has pain on manipulation and use, indication of swelling on use, and characteristic callosities, there is no evidence of marked pronation.  

Similarly, the evidence is against a finding that the Veteran's right foot disability warrants a rating in excess of 20 percent under DC 5276.  Although the Veteran has tenderness of the plantar surface, it was noted by the March 2016 examiner to be mild as opposed to extreme.  In addition, there is no evidence of marked inward displacement and severe spasm of the tendo Achilles.

Turning to other potentially applicable DCs, the Veteran's bunions have been characterized as small (June 2008 VA examination) and nonexistent (March 2016).  He has not had surgical resection of either metatarsal head, and there is no evidence that his symptoms (aching and stiffness) are severe such that they are equivalent to amputation of the great toe.  The Veteran does not have service-connected weak foot, claw foot, anterior metatarsalgia (Morton's disease), hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Therefore, DCs 5277 through 5283 are not applicable.  

When a condition is specifically listed in the rating schedule (pes planus, in this case), it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  DC 5284 does not apply to the eight foot conditions specifically listed in the rating schedule under DCs 5276-5283.  Id. at 337.  However, the Veteran's plantar fasciitis is service-connected and is not listed in the rating schedule.  Therefore, the Board will consider whether the Veteran is entitled to a separate rating under DC 5284 for his plantar fasciitis symptoms.

Under DC 5284, other foot injuries, a 10 percent rating is warranted when the disability is moderate.  A 20 percent rating is warranted when the disability is moderately severe.  DC 5284 is a more general DC under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, DC 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45. VAOPGCPREC 9-98.  Here, there is no evidence that the Veteran has limitation of motion of either foot.  Moreover, the March 2016 VA examiner found no residual of the service-connected toe fracture.  

The Veteran's symptoms are contemplated by DC 5276, other than heel pain.  However, "pain on manipulation and use of the feet" is one of the criteria for a 10 percent rating under DC 5276.  To compensate the Veteran for heel pain and also for the more generally described "pain on manipulation and use of the feet" would amount to compensating him twice for the same symptom, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, a separate rating is not warranted under DC 5284 to compensate for heel pain that is the result of his service-connected plantar fasciitis.

Additionally, the Veteran's bilateral foot disability does not warrant a change in DC to assign a 20 percent rating under DC 5284.  DC 5276 addresses his specifically diagnosed disability, pes planus.  Because the symptoms from his plantar fasciitis are also contemplated by DC 5276, it would be inappropriate to change the DC for the Veteran's entire disability to 5284 because that would amount to rating his pes planus by analogy to other foot injuries.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's bilateral foot disability does not more closely approximate a 20 percent (left foot) or 30 percent (right foot) rating under DC 5726 or a separate rating under DC 5284 for symptoms from plantar fasciitis.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3.

The Board has considered staged ratings.  However, in this case, there is no basis to stage the rating for the Veteran's bilateral foot disorder.  The evidence reflects no distinct period where either disability exhibited symptoms that would warrant a different rating other than those currently assigned.  

III.  Extraschedular Consideration

Consideration of whether an extraschedular rating is warranted requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id. at 115-116.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id. at 116.

The Board finds that the first Thun element is not satisfied here.  Considering each upper extremity alone, the primary symptoms are numbness, tingling, and weakness, which impair the Veteran's ability to grasp objects.  Considering each lower extremity alone, the primary symptoms are foot pain, weakness, inward bowing of the tendo Achilles, calluses, swelling, and tenderness.  All of these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The Board acknowledges that the Veteran asserts his foot disabilities prevent him from being able to stand for long periods of time and that his disabilities make it difficult to drive a cement truck.  However, the criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected hand and foot disabilities, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. 
§ 4.1.  While the Veteran complains that his bilateral CTS interferes with his sleep, this is not an exceptional or unusual impact on his functioning, and he has not been diagnosed with a distinct chronic sleep disorder.  Therefore, this impairment in his daily life is considered by the rating criteria by virtue of his being assigned a compensable disability rating.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, remand for referral of this case for extraschedular consideration is not in order.

The Board has also considered referral for consideration of an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the functional impairment created by the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  There is no evidence of record to suggest, and the Veteran does not contend, that he experiences any symptoms from a service-connected upper or lower extremity disability that, when combined with the effect of other service-connected disabilities, is not being adequately compensated by the existing ratings.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

IV.  TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected hand and/or foot disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is currently employed as a cement truck operator and he has not asserted that his is unable to gain or maintain substantially gainful employment because of his service-connected disabilities.  Notably, the record shows no lost time from work due to foot or hand problems (aside from the carpal tunnel surgery).  In fact, the Veteran has been able to maintain full-time employment that requires some standing and the use of both feet when driving.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  






ORDER

Entitlement to a disability rating in excess of 10 percent prior to October 30, 2013 and in excess of 20 percent thereafter for left CTS is denied.

Entitlement to a disability rating in excess of 10 percent for right CTS is denied.

Entitlement to a disability rating in excess of 20 percent for right bunion, pes planus, second metatarsal stress fracture, and plantar fasciitis is denied.

Entitlement to a disability rating in excess of 10 percent for left bunion, pes planus, and plantar fasciitis is denied.


REMAND

The November 2015 Remand instructed the examiner to "specifically address the Veteran's complaints of low back pain during service as well as his statements regarding the continuity and self-medication of low back complaints since separation."  Unfortunately, the March 2016 VA examination report did not address the Veteran's lay statements.  Thus, another opinion is warranted to ensure compliance with the Board's instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the opinion contains an incorrect history of back complaints.  The examiner noted that "there is the one and only back visit of 3/9/1999 with no proof/no evidence/no documentation that it was an ongoing/chronic back problem as had no other visits; and no other back conditions and/or back visits in all the STR's."  STRs show that the Veteran complained of chronic low back pain in August 1998 and was treated for a "possible back problem" in February 1999.  Medical opinions have no probative value when they are based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 548 (1993).  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the VA examiner who provided the March 2016 opinion, or an appropriate substitute, if unavailable, for an addendum opinion concerning the etiology of the Veteran's currently diagnosed low back disability.  If additional examination is needed, such examination should be conducted.

After review of the claims file, the examiner should provide an opinion as to whether it is it at least as likely as not (50 percent probability or more) that the Veteran's disability began in service, was caused by service, or is otherwise related to service.

The examiner should specifically address the Veteran's complaints of low back pain during service as well as his statements regarding the continuity and self-medication of low back complaints since separation from service.  The examiner should also specifically address the August 1998, February 1999, and March 1999 STRs wherein the Veteran complained of back pain.  The examiner should note that for the purpose of this opinion, the Veteran did not have a pre-existing low back disability.  The examiner should solely address whether the Veteran's current disability is causally or etiologically related to his complaints during service. 

A complete rationale must be provided for any opinion.  If an examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Thereafter, re-adjudicate the claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


